DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blank" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the term has been interpreted to read “a blank of the plurality of blanks”.
Claim 2 recites “a flange” in line 2.  It is unclear if Applicant is attempting to claim another flange separate and distinct from the “a plurality of flanges” in line 6 of claim 1 or is attempting to recite back to a single flange of the plurality of flanges in line 6 of claim 1.  Appropriate correction and clarification is required.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2010/0145342) hereinafter Grace ’10 in view of Grace et al. (US 5,302,234) hereinafter Grace ‘234.
Regarding claim 1, Grace ’10 disclose, a  method of manufacturing an orthopedic surgical instrument, the method comprising chemically-etching a sheet to form a plurality of blanks (¶40 in view of ¶43) including a plurality of stenciled shapes (¶43), forming a shell (figure 3) from the blank (¶17, ¶35-37), the shell including a convex outer surface (see figure below) and a plurality of flanges (55’s and/or 55’s, figure 3) extending outwardly from the convex outer surface (figures 2, 4), each flange including at least one of the plurality of stenciled shapes (figure 3), and applying a chemical etch (¶40-41) to the stenciled shapes to form a cutting tooth and a cutting edge in each one of the flanges (¶40-41).
Grace ’10 discloses that the orthopedic surgical instrument for reaming a patient’s acetabulum (see Abstract) may be “generally hemispherical in shape” ¶30, but fails to expressly teach or disclose that the instrument is in fact, a hemisphere.
Grace ‘324 teach a method of manufacturing an orthopedic surgical instrument (figures 4-7 and 11), using chemical etching (see Abstract, column 4, lines 60-67), wherein the surgical instrument can have various shapes and configurations including 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the “generally hemispherical” shape of Grace ’10’s reamer to be hemispherical in shape as taught by Grace ‘234, as it is a known alternative shape used in reaming a patient’s acetabulum for acceptance of a prosthesis.   	Regarding claim 2, Grace ’10 in view of Grace ‘234 disclose each blank of the plurality of blanks comprises a circular body (figure 7 of Grace ‘324) and a flange (55 and/or 57, figure 3, Grace ’10) coupled to the circular body (when modified to be hemispherical in view of Grace ‘234) and having a plurality of notches (see figure below) formed therein.
 	Regarding claim 5, Grace ’10 discloses chemically-etching the hemispherical shell comprises forming a plurality of slots (27, 28, 29) beneath the cutting edges of the cutting teeth (figures 1-4). 	Regarding claim 6, Grace ’10 in view of Grace ‘234 disclose applying a photoresist film to the sheet (column 3, lines 19-31 and column 5, lines 33-54 of Grace ‘234).

    PNG
    media_image1.png
    288
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    1036
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2010/0145342) hereinafter Grace ’10 in view of Grace et al. (US 5,302,234) hereinafter Grace ‘234 in further view of Lawrynowicz et al. (US 2014/022158). 	Regarding claim 4, Grace ’10 in view of Grace ‘234 disclose the claimed invention except for forming the hemispherical shell from the bank by hydroforming. 	Lawrynowicz et al. teach the process of hydroforming (¶26-27) to create a hemispherical shell (16, figure 2) as hydroforming is known and useful process for imparting a complex three-dimensional shape into metal (¶26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the hemispherical metal shell of Grace ’10 as modified in view of Grace ‘234 by hydroforming as Lawrynowicz et al. teach that hydroforming is known and useful process for imparting a complex three-dimensional shape, e.g. hemisphere, into metal. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775